DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a nonfinal in response to an RCE filed on 09/26/2022. Claims 1-22 remain pending. Claims 1 and 14-15 have been amended.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-11, 13-16, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Galera et al (US 20190147655 A1) in view of Willför (US 20160207198 A1) (Hereinafter referred to as Galera and Willför respectively).

Regarding Claim 1, Galera discloses a system for visualization and modification of machine operational zones (See at least Galera Paragraphs 0004 and 0202-0203 and Figure 23 “2308” for the safety zone, the safety zone is interpreted as a machine operational zone; See at least Galera Paragraph 0215, the safety zone can be modified), said system comprising: 
a machine operable in a work cell (See at least Galera Paragraph 0059, the factory floor/plant facility is interpreted as a work cell; See at least Galera Paragraphs 0202-0203 and Figure 23 “2306” for the machine operating in the work cell); 
a machine controller in communication with the machine (See at least Galera Paragraph 0055), said controller including a processor and memory (See at least Galera Paragraph 0047, the storage is interpreted as the memory) and being configured with machine control software for controlling operation of the machine (See at least Galera Paragraph 0047, the controller contains software to carry out its functions; See at least Galera Paragraph 0055, the controller controls the machines/industrial devices); and 
an augmented reality (AR) device in communication with the machine controller (See at least Galera Paragraph 0122 and Figure 12, the wearable appliance is the AR device) , said AR device having… position tracking sensors (See at least Galera Paragraph 0099 and Figure 4 “410”) and a display (See at least Galera Paragraphs 0078-0079 and Figure 4 “408”, the visualization component can display the presentations delivered to the wearable appliance), said AR device further including a processor and memory configured to run an AR zone software application (See at least Galera Paragraph 0076 and Figure 4 “420” and “422” , the wearable device comprises software instructions on the memory which is executed by the processor); 
where the AR zone software application provides features including; 
establishing a position and orientation of the AR device relative to a work cell coordinate frame (See at least Galera Paragraph 0099, position sensors can be used to determine the location within the plant facility, which is interpreted a work cell coordinate frame, the orientation system is used to determine the orientation); 
continuously tracking the position and orientation of the AR device relative to the work cell coordinate frame as the AR device is moved (See at least Galera Paragraph 0100-0102 and Figures 8-10, the presentation system is continuously updated as the user moves around); 
creating, displaying and modifying one or more operational zones (See at least Galera Paragraph 0214-0217, the user can create, view, and modify the safety zone), including providing a virtual display of the operational zones superimposed on images… of the machine and other physical items in the work cell (See at least Galera Paragraphs 0218-0220, the fields are superimposed around industrial robots and sensors), where each of the operational zones includes control points used to define and modify operational zone location, size and shape (See at least Galera Paragraph 0218, Figure 27 “2702a-2702c” and Figure 23 “2308”, the fields/zones include a boundary, which is interpreted as control points, which indicate the location, size, and shape of the fields/zones; See at least Galera Paragraphs 0215-0217, the user can modify the shape, size, and orientation, which is interpreted as location, of the operational zones by gesturing over the safety fields); 
checking for interference between operational zones, parts of the machine and the other physical items in the work cell (See at least Galera Paragraph 0208 and 0221, the fields/zones are monitored to detect if a person, vehicle, or object is within the field/zone), including checking for interference while the machine is moved through a predefined motion program (See at least Galera Paragraph 0208, the system can alter the current trajectory of the machine when an entity is detected in the field, meaning the machine was performing a motion; See at least Galera Paragraph 0047, the controller contains software to carry out its functions; See at least Galera Paragraph 0055, the controller controls the machines/industrial devices; Since the controller contains software which controls the machine, the motion of the machine is predefined by the controller); and 
transferring the operational zones to the machine controller for subsequent use during machine operations (See at least Galera Paragraphs 0216-0217, the zone data is transferred to the controller).
Even though Galera discloses the use of cameras located in the plant facility with the AR device (See at least Galera Paragraphs 1037-0139), Galera fails to explicitly disclose said AR device having one or more cameras,. and the operational zones superimposed on images from one or more cameras.  
	However, Willför teaches an AR device having one or more cameras (See at least Willfor Paragraphs 0054-0055, the display unit is interpreted as an AR device, which has a camera),. and the operational zones superimposed on images from one or more cameras (See at least Willfor Paragraphs 0052 and 0054-0055, and Figure 2, the safety volume, which is interpreted as an operational zone, is superimposed on the image on the display screen, which is captured by the camera). 
It would have been obvious to one of ordinary skill in the art before the effective filing data to modify the teachings disclosed in Galera with Willfor to rearrange the cameras to have at least one camera mounted on the AR device, and have the operational zone be imposed on the images captured by the camera. This would allow the user to capture an image of a real robot and its environment, and then obtain an AR image associated with the robot which indicates the safety volume (See at least Willfor Paragraph 0055). This would help the system generate better related AR information by taking images of what the user is actually looking at or interested in, and then impose the safety volumes on the images captured. 

Regarding Claim 2, Galera discloses the AR device is a headset apparatus worn by a user (See at least Galera Paragraph 0063 and Figure 2, the wearable appliance is glasses/goggles worn by the user which covers the user’s line of sight; See at least Galera Paragraph 0099, the wearable device can include inertial measurement units; See at least Galera Figure 4 “420”, the wearable device has a processor; In Paragraph 0035 of the Applicant’s specification, applicant states  “The AR device 620 is preferably a headset wearable by a user 612, where the headset includes a processor, inertial sensors, a camera and goggles which overlay computer-generated 3D images on top of the user's view of real-world objects”. Based on Applicant’s specification, Examiner has interpreted the wearable appliance in Galera to be a headset). 

Regarding Claim 3, Galera discloses the control points of the operational zones are manipulable via user gestures, where the user selects and moves the control points via the gestures (See at least Galera Paragraph 0216, the user uses hand gestures to manipulate the boundary of the zones/fields).

Regarding Claim 4, Galera fails to disclose the AR device is a smart phone, a tablet computing device or a robot teach pendant held by a user.
However, Willfor teaches this limitation (See at least Willfor Paragraph 0052, the AR device/display unit can be a cell phone, tablet, or teach pendant). 
It would have been obvious to one of ordinary skill in the art before the effective filing data to modify the teachings disclosed in Galera with Willfor to have the AR device be a smart phone, tablet, or teach pendant. Using a teach pendant would allow the user to view AR data while teaching the robot a new motion to carry out. For example, while teaching a robot a new motion, it will be beneficial to the user to see the coordinate axis of the end effector while generating the new motion. This would help the user better generate new motions for the machine by being able to view the coordinate axis or any other related AR data in real time. Having the AR device be a tablet or smart phone would be convenient for the user to hold and use since smart phones and tablets are common. 

Regarding Claim 9, Galera discloses the operational zones have shapes including points, lines, planes, polyhedral volumes, prismatic volumes (See at least Galera Paragraphs 0215-0216, the user can modify the shape of the zones; See at least Galera Paragraphs 0202-0203 and Figure 23, the zone has a three dimensional shape which includes points at the corners, lines, planes, and is a polyhedral and prismatic shape (rectangular prism)) …
Galera fails to disclose the operational zones having …spheroidal volumes, and cylindrical volumes with optional hemispherical ends.
	However, Galera does disclose that a user can modify the size and shapes of the zones (See at least Galera Paragraphs 0215-0216, the user can modify the size and shape of the zones), which means the user can modify the shapes into a spheroidal shape or a cylindrical shape with hemispherical ends. 
	It would have been obvious to one of ordinary skill in the art before the effective filing data to modify the teachings disclosed in Galera to modify the shape of the operational zones to include spheroidal volumes and a cylindrical volume with hemispherical ends. The shapes can be modified by the user (See at least Galera Paragraphs 0215-0216, the user can modify the size and shape of the zones). A user can modify the operational zone to be a spheroidal if the machine the operation zone is covering is spheroidal. A user may want to modify the operational zone to be cylindrical if the machine is cylindrical. Modifying the shape is left up to a user’s preference, who can decide on whatever shape is necessary for the corresponding machine. 

	Regarding Claim 10, Galera discloses the position tracking sensors include one or more gyroscopes and one or more accelerometers (See at least Galera Paragraph 0099, the system contains an IMU and IMUs contain both accelerometers and gyroscopes), where the sensors provide signals to the processor in the AR device enabling continuous computation of changes in position and orientation of the AR device (See at least Galera Paragraphs 0099-0102 and Figures 8-10, the presentation system is continuously updated as the user moves around).  

	Regarding Claim 11, Galera discloses the virtual display of the operational zones is continuously updated based on the changes in position and orientation of the AR device (See at least Galera Paragraphs 0099-0102 and Figures 8-10, the user wears the AR device, which updates the location and orientation based on the current location and orientation of the AR device).

	Regarding Claim 13, Galera discloses the machine is an industrial robot (See at least Galera Paragraph 0218, the machines are industrial robots).

Regarding Claim 14, Galera discloses an apparatus for visualization and modification of robot operational zones (See at least Galera Paragraphs 0004 and 0202-0203 and Figure 23 “2308” for the safety zone, the safety zone is interpreted as a robot operational zone; See at least Galera Paragraph 0215, the safety zone can be modified),
 said apparatus comprising an augmented reality (AR) device in communication with a robot controller (See at least Galera Paragraph 0122 and Figure 12, the wearable appliance is the AR device) , 
said AR device having being a headset worn by the user (See at least Galera Paragraph 0063 and Figure 2, the wearable appliance is glasses/goggles worn by the user which covers the user’s line of sight) … inertial sensors (See at least Galera Paragraph 0099, the wearable device can include inertial measurement units) and a display (See at least Galera Paragraphs 0078-0079 and Figure 4 “408”, the visualization component can display the presentations delivered to the wearable appliance), 
said AR device further including a processor and memory configured to run an AR zone software application (See at least Galera Paragraph 0076 and Figure 4 “420” and “422” , the wearable device comprises software instructions on the memory which is executed by the processor); 
where the AR device continuously tracks its position and orientation relative to the work cell (See at least Galera Paragraph 0100-0102 and Figures 8-10, the presentation system is continuously updated as the user moves around), and 
the AR device provides a virtual display of one or more operational zones superimposed on images of a robot and other physical items in the work cell (See at least Galera Paragraphs 0218-0220, the fields are superimposed around industrial robots and sensors), 
where each of the operational zones includes control points used to define and modify operational zone size and shape (See at least Galera Paragraph 0218, Figure 27 “2702a-2702c” and Figure 23 “2308”, the fields/zones include a boundary, which is interpreted as control points, which indicate the location, size, and shape of the fields/zones; See at least Galera Paragraphs 0215-0217, the user can modify the shape, size, and orientation of the operational zones by gesturing over the safety fields), and 
the AR device checks for interference between the operational zones, parts of the machine and the other physical items in the work cell (See at least Galera Paragraph 0208 and 0221, the fields/zones are monitored to detect if a person, vehicle, or object is within the field/zone), including checking for interference while the machine is moved through a predefined motion program (See at least Galera Paragraph 0208, the system can alter the current trajectory of the machine when an entity is detected in the field, meaning the machine was performing a motion; See at least Galera Paragraph 0047, the controller contains software to carry out its functions; See at least Galera Paragraph 0055, the controller controls the machines/industrial devices; Since the controller contains software which controls the machine, the motion of the machine is predefined by the controller). 
Even though Galera discloses the use of cameras located in the plant facility with the AR device (See at least Galera Paragraphs 1037-0139), Galera fails to explicitly disclose said AR device having one or more cameras,. and the operational zones superimposed on images from one or more cameras.  
	However, Willför teaches an AR device having one or more cameras (See at least Willfor Paragraphs 0054-0055, the display unit is interpreted as an AR device, which has a camera),. and the operational zones superimposed on images from one or more cameras (See at least Willfor Paragraphs 0052 and 0054-0055, and Figure 2, the safety volume, which is interpreted as an operational zone, is superimposed on the image on the display screen, which is captured by the camera). 
It would have been obvious to one of ordinary skill in the art before the effective filing data to modify the teachings disclosed in Galera with Willfor to rearrange the cameras to have at least one camera mounted on the AR device, and have the operational zone be imposed on the images captured by the camera. This would allow the user to capture an image of a real robot and its environment, and then obtain an AR image associated with the robot which indicates the safety volume (See at least Willfor Paragraph 0055). This would help the system generate better related AR information by taking images of what the user is actually looking at or interested in, and then impose the safety volumes on the images captured. 

Regarding Claim 15, Galera discloses a method for visualization and modification of machine operational zones (See at least Galera Paragraphs 0004 and 0202-0203 and Figure 23 “2308” for the safety zone, the safety zone is interpreted as a machine operational zone; See at least Galera Paragraph 0215, the safety zone can be modified), said method comprising: 
providing a machine operable in a work cell (See at least Galera Paragraph 0059, the factory floor/plant facility is interpreted as a work cell; See at least Galera Paragraphs 0202-0203 and Figure 23 “2306” for the machine operating in the work cell) and a machine controller in communication with the machine (See at least Galera Paragraph 0055);
providing an augmented reality (AR) device in communication with the machine controller (See at least Galera Paragraph 0122 and Figure 12, the wearable appliance is the AR device) , said AR device having… position tracking sensors (See at least Galera Paragraph 0099 and Figure 4 “410”) and a display (See at least Galera Paragraphs 0078-0079 and Figure 4 “408”, the visualization component can display the presentations delivered to the wearable appliance), said AR device further including a processor and memory configured to run an AR zone software application (app) (See at least Galera Paragraph 0076 and Figure 4 “420” and “422” , the wearable device comprises software instructions on the memory which is executed by the processor); 
establishing, by the app, a position and orientation of the AR device relative to a work cell coordinate frame (See at least Galera Paragraph 0099, position sensors can be used to determine the location within the plant facility, which is interpreted a work cell coordinate frame, the orientation system is used to determine the orientation); 
continuously tracking the position and orientation of the AR device relative to the work cell coordinate frame as the AR device is moved (See at least Galera Paragraph 0100-0102 and Figures 8-10, the presentation system is continuously updated as the user moves around); 
creating, displaying and modifying one or more operational zones, by the app, (See at least Galera Paragraph 0214-0217, the user can create, view, and modify the safety zone), including providing a virtual display of the operational zones superimposed on images of the robot and other physical items in the work cell (See at least Galera Paragraphs 0218-0220, the fields are superimposed around industrial robots and sensors), where each of the operational zones includes control points used to define and modify operational zone size and shape (See at least Galera Paragraph 0218, Figure 27 “2702a-2702c” and Figure 23 “2308”, the fields/zones include a boundary, which is interpreted as control points, which indicate the location, size, and shape of the fields/zones; See at least Galera Paragraphs 0215-0217, the user can modify the shape, size, and orientation of the operational zones by gesturing over the safety fields); 
checking for interference between operational zones, parts of the machine and the other physical items in the work cell, by the app on the AR device or by software on the machine controller, (See at least Galera Paragraph 0208 and 0221, the fields/zones are monitored to detect if a person, vehicle, or object is within the field/zone), including checking for interference while the machine is moved through a predefined motion program (See at least Galera Paragraph 0208, the system can alter the current trajectory of the machine when an entity is detected in the field, meaning the machine was performing a motion; See at least Galera Paragraph 0047, the controller contains software to carry out its functions; See at least Galera Paragraph 0055, the controller controls the machines/industrial devices; Since the controller contains software which controls the machine, the motion of the machine is predefined by the controller); and 
transferring the operational zones from the AR device to the machine controller for subsequent use during machine operations (See at least Galera Paragraphs 0216-0217, the zone data is transferred to the controller).
Even though Galera discloses the use of cameras located in the plant facility with the AR device (See at least Galera Paragraphs 1037-0139), Galera fails to explicitly disclose said AR device having one or more cameras,. and the operational zones superimposed on images from one or more cameras.  
	However, Willför teaches an AR device having one or more cameras (See at least Willfor Paragraphs 0054-0055, the display unit is interpreted as an AR device, which has a camera),. and the operational zones superimposed on images from one or more cameras (See at least Willfor Paragraphs 0052 and 0054-0055, and Figure 2, the safety volume, which is interpreted as an operational zone, is superimposed on the image on the display screen, which is captured by the camera). 
It would have been obvious to one of ordinary skill in the art before the effective filing data to modify the teachings disclosed in Galera with Willfor to rearrange the cameras to have at least one camera mounted on the AR device, and have the operational zone be imposed on the images captured by the camera. This would allow the user to capture an image of a real robot and its environment, and then obtain an AR image associated with the robot which indicates the safety volume (See at least Willfor Paragraph 0055). This would help the system generate better related AR information by taking images of what the user is actually looking at or interested in, and then impose the safety volumes on the images captured. 

Regarding Claim 16, Galera discloses the AR device is a headset apparatus worn by a user (See at least Galera Paragraph 0063 and Figure 2, the wearable appliance is glasses/goggles worn by the user which covers the user’s line of sight; See at least Galera Paragraph 0099, the wearable device can include inertial measurement units; See at least Galera Figure 4 “420”, the wearable device has a processor; In Paragraph 0035 of the Applicant’s specification, applicant states  “The AR device 620 is preferably a headset wearable by a user 612, where the headset includes a processor, inertial sensors, a camera and goggles which overlay computer-generated 3D images on top of the user's view of real-world objects”. Based on Applicant’s specification, Examiner has interpreted the wearable appliance in Galera to be a headset) and where the control points of the operational zones are manipulable via user gestures, where the user selects and moves the control points via the gestures (See at least Galera Paragraph 0216, the user uses hand gestures to manipulate the boundary of the zones/fields).

Regarding Claim 19, Galera discloses the operational zones have shapes including points, lines, planes, polyhedral volumes, prismatic volumes (See at least Galera Paragraphs 0215-0216, the user can modify the shape of the zones; See at least Galera Paragraphs 0202-0203 and Figure 23, the zone has a three dimensional shape which includes points at the corners, lines, planes, and is a polyhedral and prismatic shape (rectangular prism)) …
Galera fails to disclose the operational zones having …spheroidal volumes, and cylindrical volumes with optional hemispherical ends.
	However, Galera does disclose that a user can modify the size and shapes of the zones (See at least Galera Paragraphs 0215-0216, the user can modify the size and shape of the zones), which means the user can modify the shapes into a spheroidal shape or a cylindrical shape with hemispherical ends. 
It would have been obvious to one of ordinary skill in the art before the effective filing data to modify the teachings disclosed in Galera to modify the shape of the operational zones to include spheroidal volumes and a cylindrical volume with hemispherical ends. The shapes can be modified by the user (See at least Galera Paragraphs 0215-0216, the user can modify the size and shape of the zones). A user can modify the operational zone to be a spheroidal if the machine the operation zone is covering is spheroidal. A user may want to modify the operational zone to be cylindrical if the machine is cylindrical. Modifying the shape is left up to a user’s preference, who can decide on whatever shape is necessary for the corresponding machine.

Regarding Claim 20, Galera discloses the position tracking sensors include one or more gyroscopes and one or more accelerometers (See at least Galera Paragraph 0099, the system contains an IMU and IMUs contain both accelerometers and gyroscopes), where the sensors provide signals to the processor in the AR device enabling continuous computation of changes in position and orientation of the AR device (See at least Galera Paragraphs 0099-0102 and Figures 8-10, the presentation system is continuously updated as the user moves around), and where the virtual display of the operational zones is continuously updated based on the changes in position and orientation of the AR device (See at least Galera Paragraphs 0099-0102 and Figures 8-10, the user wears the AR device, which updates the location and orientation based on the current location and orientation of the AR device).

Regarding Claim 22, Galera discloses the machine is an industrial robot (See at least Galera Paragraph 0218, the machines are industrial robots).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Galera in view of Willför and in further view of Kamoi et al (US 20160158937 A1) (Hereinafter referred to as Kamoi)

Regarding Claim 5, Galera discloses establishing the position and orientation of the AR device relative to the work cell coordinate frame includes analyzing images of a visual marker having a known design (See at least Galera Paragraphs 0127-0131 and Figure 13, the QR code is interpreted as the visual marker, the wearable appliance knows which QR code is associated with which system or device so the QR code’s design is known)…
Modified Galera fails to disclose that the visual markers are… placed at a known location in the work cell coordinate frame. 
However, Kamoi teaches this limitation (See at least Kamoi Paragraphs 0035-0036, a marker at a predetermined portion is interpreted as a known location). 
It would have been obvious to one of ordinary skill in the art before the effective filing data to modify the teachings disclosed in modified Galera with Kamoi to place the visual markers at a known location. Placing the markers at known locations allows the system to perform image processing with respect to the marker (See at least Kamoi Paragraph 0036). Since the design and location are known, the visual marker allows the system to determine the relative position and angle of the robot relative to the camera. This would allow the system to better coordinate the position and orientation of the users and the robots, by determining the location and orientation of both with respect to one another.  

Regarding Claim 17, Galera discloses establishing the position and orientation of the AR device relative to the work cell coordinate frame includes analyzing images of a visual marker having a known design (See at least Galera Paragraphs 0127-0131 and Figure 13, the QR code is interpreted as the visual marker, the wearable appliance knows which QR code is associated with which system or device so the QR code’s design is known)…
Modified Galera fails to disclose that the visual markers are… placed at a known location in the work cell coordinate frame. 
However, Kamoi teaches this limitation (See at least Kamoi Paragraphs 0035-0036, a marker at a predetermined portion is interpreted as a known location). 
It would have been obvious to one of ordinary skill in the art before the effective filing data to modify the teachings disclosed in modified Galera with Kamoi to place the visual markers at a known location. Placing the markers at known locations allows the system to perform image processing with respect to the marker (See at least Kamoi Paragraph 0036). Since the design and location are known, the visual marker allows the system to determine the relative position and angle of the robot relative to the camera. This would allow the system to better coordinate the position and orientation of the users and the robots, by determining the location and orientation of both with respect to one another.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Galera in view of Willför and in further view of Matsunami et al (US 20170120449 A1) (Hereinafter referred to as Matsunami).

Regarding Claim 6, Galera discloses the operational zones include… interference check zones describing a spatial zone around parts of the robot (See at least Galera Paragraphs 0202-0203 and Figure 23, the operational zone “2308” is around the robot “2306”; See at least Galera Paragraph 0218 and Figure 23, operational zones “2702a-2702c” are around robots “2704a-2704c”). 
Galera fails to disclose the operational zones include…one or more of safety zones describing a fixed space within the work cell. 
However, Willför teaches this limitation (See at least Willför Paragraph 0002, the safety volumes are interpreted as the safety zones, and are fixed). 
 It would have been obvious to one of ordinary skill in the art before the effective filing data to modify the teachings disclosed in Galera with Willför to have a fixed safety zone. Safety zones can be used to ensure the robots do not collide with obstacles when operating (See at least Willför Paragraph 0002). This would increase the overall safety in the work cell because there are zones established for where the robot should be operating safely, and the safety system can stop the robot if the robot is operating outside its operating zone (See at least Willför Paragraph 0002. 
The combination of Galera and Willför fail to disclose joint position check zones describing an allowable joint position range. 
However, Matsunami teaches this limitation (See at least Matsunami Paragraph 0032, the range between the lower limit and upper limit is interpreted as an allowable joint position range; See at least Matsunami Paragraph 0070-0073 and Figure 13, the virtually simulated joint movements are displayed on the display device to determine if they step out of their movable range). 
It would have been obvious to one of ordinary skill in the art before the effective filing data to modify the teachings disclosed in modified Galera with Matsunami to have joint position check zones that describe an allowable joint position range. Providing zones allows the system to determine if a joint will exceed its movable range and the system can then respond by stopping the operation (See at least Matsunami Paragraph 0033). Joints exceeding their movable range can cause permanent damage to the machine. Having zones can improve the overall safety be ensuring the joints are operating within a safety region (See at least Matsunami Paragraph 0054). 

Regarding Claim 7, Galera fails to disclose the safety zones are configurable either as permissible zones defining a space within which the machine must remain, or as prohibited zones defining a space within which the machine may not enter.
However, Willför teaches this limitation (See at least Willför Paragraph 0002, the safety zone can be defined as either or).
It would have been obvious to one of ordinary skill in the art before the effective filing data to modify the teachings disclosed in Galera with Willför to define a safety zone as either a zone where the machine must remain, or a zone where the machine is prohibited. Safety zones can be used to ensure the robots do not collide with obstacles when operating (See at least Willför Paragraph 0002). By placing the machines in a different zone from everything else, one would increase the overall safety in the work cell because there are zones established for where the robot should be operating safely, and the safety system can stop the robot if the robot is operating outside its operating zone (See at least Willför Paragraph 0002). 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Galera in view of Willför, and Matsunami and in further view of Suita et al (US 7664570 B2) (Hereinafter referred to as Suita).

Regarding Claim 8, Galera discloses the interference check zones have shapes which are definable … and selectable from the AR zone software application (See at least Galera Paragraph 0215-0217, the user can modify the size and shape of the zone using the AR software, which is interpreted as being selectable).
Modified Galera fails to disclose the interference check zones have shapes…which are definable relative to joint center positions which are known to. 
However, Suita teaches this limitation (See at least Suita Column 6 lines 28- Column 7 line 2 and Figure 1, the center of the spatial region S1, which is used to determine if a virtual safety barrier 50 has been exceeded, is at the joint 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing data to modify the teachings disclosed in modified Galera with Suita to have the center of the interference check zones be at the joints. One would be motivated to use the joint as the center since the joint is where the movement occurs. When an industrial machine like an end effectors move its components, the movements occur due to the rotation of the joints. Since the interference check zones are related to determining if an object is within a certain distance from a machine when the machine is operating, one of ordinary skill in the art would be motivated to put the center of the zone where the movements of the machine occur. This way, the machine has a zone stemming from where the movement occurs, which would allow movement to occur in any direction equally, rather than restricting motions in certain directions. 

Regarding Claim 18, Galera discloses the operational zones include… interference check zones describing a spatial zone around parts of the robot (See at least Galera Paragraphs 0202-0203 and Figure 23, the operational zone “2308” is around the robot “2306”; See at least Galera Paragraph 0218 and Figure 23, operational zones “2702a-2702c” are around robots “2704a-2704c”)… the interference check zones have shapes which are definable … and selectable from the AR zone software application (See at least Galera Paragraph 0215-0217, the user can modify the size and shape of the zone using the AR software, which is interpreted as being selectable).
Galera fails to disclose the operational zones include…one or more of safety zones describing a fixed space within the work cell and the safety zones are configurable either as permissible zones defining a space within which the machine must remain, or as prohibited zones defining a space within which the machine may not enter.
 However, Willför teaches these limitations (See at least Willför Paragraph 0002, the safety volumes, which are fixed, are interpreted as the safety zones, and the safety zones can be defined as either or). 
 It would have been obvious to one of ordinary skill in the art before the effective filing data to modify the teachings disclosed in Galera with Willför to have a fixed safety zone and to define a safety zone as either a zone where the machine must remain, or a zone where the machine is prohibited. Safety zones can be used to ensure the robots do not collide with obstacles when operating (See at least Willför Paragraph 0002). By placing the machines in a different zone from everything else, one would increase the overall safety in the work cell because there are zones established for where the robot should be operating safely, and the safety system can stop the robot if the robot is operating outside its operating zone (See at least Willför Paragraph 0002). 
The combination of Galera and Willför fail to disclose joint position check zones describing an allowable joint position range. 
However, Matsunami teaches this limitation (See at least Matsunami Paragraph 0032, the range between the lower limit and upper limit is interpreted as an allowable joint position range; See at least Matsunami Paragraph 0070-0073 and Figure 13, the virtually simulated joint movements are displayed on the display device to determine if they step out of their movable range). 
It would have been obvious to one of ordinary skill in the art before the effective filing data to modify the teachings disclosed in modified Galera with Matsunami to have joint position check zones that describe an allowable joint position range. Providing zones allows the system to determine if a joint will exceed its movable range and the system can then respond by stopping the operation (See at least Matsunami Paragraph 0033). Joints exceeding their movable range can cause permanent damage to the machine. Having zones can improve the overall safety be ensuring the joints are operating within a safety region (See at least Matsunami Paragraph 0054).
Modified Galera fails to disclose the interference check zones have shapes…which are definable relative to joint center positions which are known to. 
However, Suita teaches this limitation (See at least Suita Column 6 lines 28- Column 7 line 2 and Figure 1, the center of the spatial region S1, which is used to determine if a virtual safety barrier 50 has been exceeded, is at the joint 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing data to modify the teachings disclosed in modified Galera with Suita to have the center of the interference check zones be at the joints. One would be motivated to use the joint as the center since the joint is where the movement occurs. When an industrial machine like an end effectors move its components, the movements occur due to the rotation of the joints. Since the interference check zones are related to determining if an object is within a certain distance from a machine when the machine is operating, one of ordinary skill in the art would be motivated to put the center of the zone where the movements of the machine occur. This way, the machine has a zone stemming from where the movement occurs, which would allow movement to occur in any direction equally, rather than restricting motions in certain directions. 

Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Galera in view of Willfor and in further view of Bennett et al (US 9292085 B2) (Hereinafter referred to as Bennett).

Regarding Claim 12, Galera discloses checking for interference includes changing the virtual display of the operational zones when an interference is detected (See at least Galera Paragraph 0208, the brightness of the safety field is changed when an entity is detected in the safety field)… and visually highlighting a location where the interference occurs (See at least Galera Paragraph 0208, the brightness of a safety field being changed when an entity is detected within that corresponding safety field is interpreted as highlighting the location where interference occurs).
Modified Galera fails to explicitly disclose including changing a color of an operational zone which is violated. 
However, Bennett teaches this limitation (See at least Bennett Column 29 lines 11-31 and Figure 6, when user has entered the interaction zone, the zone’s color is changed). 
It would have been obvious to one of ordinary skill in the art before the effective filing data to modify the teachings disclosed in modified Galera with Bennett to have the zone change color when the zone is violated. The change in color can be used as an alert to notify the user that a zone has been violated. Having a notification of some sort would increase the overall safety and efficiency of the system by ensuring that the user is well aware of the current statuses of each zone. For example, a user can shut down an operation of a robot when its zone changes color because the user knows that the robot’s zone has been violated. This increases the safety for the robots and users. 

Regarding Claim 21, Galera discloses checking for interference includes changing the virtual display of the operational zones when an interference is detected (See at least Galera Paragraph 0208, the brightness of the safety field is changed when an entity is detected in the safety field)… and visually highlighting a location where the interference occurs (See at least Galera Paragraph 0208, the brightness of a safety field being changed when an entity is detected within that corresponding safety field is interpreted as highlighting the location where interference occurs).
Modified Galera fails to explicitly disclose including changing a color of an operational zone which is violated. 
However, Bennett teaches this limitation (See at least Bennett Column 29 lines 11-31 and Figure 6, when user has entered the interaction zone, the zone’s color is changed). 
It would have been obvious to one of ordinary skill in the art before the effective filing data to modify the teachings disclosed in modified Galera with Bennett to have the zone change color when the zone is violated. The change in color can be used as an alert to notify the user that a zone has been violated. Having a notification of some sort would increase the overall safety and efficiency of the system by ensuring that the user is well aware of the current statuses of each zone. For example, a user can shut down an operation of a robot when its zone changes color because the user knows that the robot’s zone has been violated. This increases the safety for the robots and users. 

Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive. Applicant argues that Galera does not teach or suggest control points for defining and modifying operational zones. Applicant states that Galera teaches boundaries for the safety fields, and there is no verbal or visual indication of points which can be used to change the size and shape of the safety fields. Applicant further points to Paragraph 0037 of their specification and Figure 6 which states 

    PNG
    media_image1.png
    336
    595
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    684
    806
    media_image2.png
    Greyscale

Applicant further states that their control points “provide capability for modifying operational zone and shape-such as moving one corner of a cube to give it an asymmetrical shape, or moving a point on an outer surface of a sphere to stretch it into an ellipse-which are simply not possible using mere “boundaries” as in the Galera disclosure”. 
	Applicant is reminded that the claims are read in light of the specification, and that the limitations in the specification are not in the claims. Applicant does not state that the control points can be used to “move one corner of a cube to give it an asymmetrical shape, or move a point on an outer surface of a sphere to stretch it into an ellipse” in the claims. Applicant simply states in the claims “each of the operational zones includes control points used to define and modify operational zone location, size and shape”. Galera discloses modifying the operational zone location, size, and shape (See at least Galera Paragraphs 0215-0217, the user can modify the shape, size, and orientation, which is interpreted as location, of the operational zones by gesturing over the safety fields). The safety fields are modified when the user gestures over the safety fields. Galera specifically states, in Paragraph 0216, 

    PNG
    media_image3.png
    156
    940
    media_image3.png
    Greyscale


	Therefore, the safety field’s size, shape, and location are modified. 
	
Applicant’s argument regarding that the boundaries of the safety field are not control points is also unpersuasive. The safety fields in Galera are shown in Figure 23. 


    PNG
    media_image4.png
    540
    748
    media_image4.png
    Greyscale

The boundaries of the safety fields are lines. Lines have an infinite amount of points along them. The user, as stated in Paragraph 0216 of Galera, gestures over the safety fields to modify the size, shape, and orientation of the safety fields. Therefore, when a user gestures over the safety field to modify them, they are controlling the dimensions/shape/location of the safety fields at specific points along the boundaries. Any point along the boundary that the user gestures over to control the safety fields would be a control point. Therefore, Galera discloses control points that define and modify the size, shape, and location of the operational zones. 
For the reasons stated above, claims 1, 14, and 15, and along with their dependent claims, are still rejected under 103. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664